Case 1:19-cv-00007-CBA-VMS Document 91 Filed 05/31/19 Page 1 of 7 PageID #: 7228


 May 31, 2019

 VIA ECF

 Honorable Carol Bagley Amon
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:     Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al., 19-cv-007 (E.D.N.Y.)

 Dear Judge Amon:

        This letter is submitted on behalf of all Defendants1 pursuant to Section 3(A) of Your
 Honor’s Individual Motion Practices and Rules and the Court’s February 27, 2019 Order to
 request a pre-motion conference in advance of Defendants’ contemplated motions to dismiss.

         Defendants are eleven financial institutions in Lebanon, together accounting for
 approximately 80% of the total assets in the Lebanese banking sector. The Complaint broadly
 alleges that these Defendants somehow bear responsibility for injuries to certain U.S. military
 personnel serving in Iraq during the Iraq War. Plaintiffs’ effort to seek money damages from
 Defendants rests on allegations that these banks provided routine banking services to entities that
 Plaintiffs assert were somehow associated with or controlled by Hezbollah, which in turn
 purportedly facilitated or supported the violence that gave rise to Plaintiffs’ injuries. Plaintiffs,
 the U.S. military personnel and their families, assert primary and secondary liability claims under
 the Anti-Terrorism Act (18 U.S.C. § 2331, et seq.) (“ATA”), as amended by the Justice Against
 Sponsors of Terrorism Act (“JASTA”). This case is one of many brought by Plaintiffs based
 upon the same incidents and injuries. In multiple other actions pending in this District and
 elsewhere, Plaintiffs have sued a number of U.S. and European banks, Iranian banks,
 pharmaceutical companies and the government of Iran.2

         Defendants abhor terrorism and violence perpetrated against anyone, particularly U.S.
 military personnel, but Defendants had nothing to do with Plaintiffs’ injuries. This lawsuit



 1
    “Defendants” refers to Société Générale de Banque au Liban S.A.L., Fransabank S.A.L., Bank of Beirut and the
 Arab Countries S.A.L., Bank of Beirut S.A.L., MEAB s.a.l. (sued as Middle East and Africa Bank), Lebanon & Gulf
 Bank S.A.L., Byblos Bank S.A.L., Bank Audi S.A.L., Banque Libano Française S.A.L., Jammal Trust Bank S.A.L.
 and BLOM Bank S.A.L. Defendants will write separately to the extent they wish to address issues unique to them.
 2
    Freeman v. HSBC Holdings plc, No. 14-cv-6601 (E.D.N.Y. filed Nov. 10, 2014); Fritz v. Islamic Rep. of Iran, No.
 15-cv-456 (D.D.C. filed Mar. 30, 2015); Karcher v. Islamic Rep. of Iran, No. 16-cv-232 (D.D.C. filed Feb. 12,
 2016); Burks v. Islamic Rep. of Iran, No. 16-cv-1102 (D.D.C. filed June 13, 2016); Martinez v. Deutsche Bank, No.
 17-cv-2474 (E.D.N.Y. filed Nov. 2, 2016); Hake v. Bank Markazi Jomhouri Islami Iran, No. 17-cv-114 (D.D.C.
 filed Jan. 17, 2017); Brooks v. Bank Markazi Jomhouri Islami Iran, No. 17-cv-737 (D.D.C. filed Apr. 20, 2017);
 Field v. Bank Markazi Jomhouri Islami Iran, No. 17-cv-2126 (D.D.C. filed Oct. 13, 2017); Atchley v. AstraZeneca
 UK Ltd., No. 17-cv-2136 (D.D.C. filed Oct. 17, 2017); Stearns v. Islamic Rep. of Iran, No. 17-cv-131 (D.D.C. Jan.
 19, 2017); Freeman v. HSBC Holdings plc, No. 18-cv-7359 (E.D.N.Y. filed Dec. 26, 2018); Stephens v. HSBC
 Holdings plc, No. 18-cv-7439 (E.D.N.Y. filed Dec. 28, 2018).
Case 1:19-cv-00007-CBA-VMS Document 91 Filed 05/31/19 Page 2 of 7 PageID #: 7229


  Honorable Carol Bagley Amon
  May 31, 2019
  Page 2

 should be dismissed because Defendants are not subject to U.S. jurisdiction and the Complaint
 fails to state a claim under the ATA. Defendants’ proposed motion to dismiss is described below.

         (1) The Complaint fails to make a prima facie showing that Defendants are subject
 to personal jurisdiction. The Complaint does not allege facts supporting general personal
 jurisdiction over any Defendant. To exercise specific personal jurisdiction consistent with due
 process, Plaintiffs must allege that Defendants’ “suit-related conduct”—here, conduct
 “proscribed by the ATA”—either (1) took place in the United States and “gave rise” to the
 Plaintiffs’ injuries (the “purposeful availment” test) (Waldman v. Palestine Liberation Org., 835
 F.3d 317, 331, 335, 342 (2d Cir. 2016)), or (2) was “expressly aimed” at the United States and
 “cause[d] injury in” the United States (the “effects” test) (In re Terrorist Attacks on Sept. 11,
 2001, 714 F.3d 659, 674, 679 (2d Cir. 2013)). The Complaint fails both tests. It does not allege a
 single specific transaction through Defendants’ U.S. correspondent accounts, much less a
 transaction connected to Plaintiffs’ injuries. Nor does it allege facts showing that Defendants, by
 providing routine banking services in Lebanon, facilitated Hezbollah money laundering
 intending to enable third-party attacks in Iraq to, in turn, cause injury in the United States. See In
 re Terrorist Attacks, 714 F.3d at 676. The Complaint thus fails to satisfy the jurisdictional
 requirement that Defendants used the U.S. banking system “as an instrument for accomplishing
 the alleged wrongs.” Licci v. Lebanese Canadian Bank, 732 F.3d 161, 171 (2d Cir. 2013).

          (2) The Complaint fails to allege facts plausibly showing proximate causation. To
 state a claim for primary liability under the ATA, Plaintiffs must allege (1) a direct relation
 between the injury and the conduct alleged, (2) that the conduct was a substantial factor in the
 causal sequence, and (3) that the underlying harm was foreseeable. Rothstein v. UBS AG, 708
 F.3d 82 (2d Cir. 2013). They fail to do so. Plaintiffs allege no specific facts linking Defendants’
 alleged conduct to the attacks in Iraq that injured them. Nor do Plaintiffs allege that Defendants
 offered banking services directly to Hezbollah or that Defendants’ conduct was a substantial
 factor in the causal sequence. Plaintiffs, moreover, do not allege facts plausibly showing that
 Hezbollah had direct involvement in the attacks.

         (3) The Complaint fails to allege facts plausibly showing that Defendants committed
 “acts of international terrorism.” To state a claim for primary liability under the ATA,
 Plaintiffs must plead that each Defendant itself committed an act of international terrorism. Linde
 v. Arab Bank, PLC, 882 F.3d 314, 326 (2d Cir. 2018). Acts of international terrorism are those
 that “(A) involve violent acts or acts dangerous to human life that are a violation of the criminal
 laws of the United States...; (B) appear to be intended—(i) to intimidate or coerce a civilian
 population; (ii) to influence the policy of a government by intimidation or coercion; or (iii) to
 affect the conduct of a government by mass destruction, assassination, or kidnapping; and (C)
 occur primarily outside the territorial jurisdiction of the United States....” 18 U.S.C. § 2331(1).
 Here, Plaintiffs allege only that Defendants provided routine, arms-length banking services to
 commercial entities or businesspersons. Plaintiffs do not allege that such banking activity
 involves violent acts or acts dangerous to human life or objectively reflects terroristic intent.
Case 1:19-cv-00007-CBA-VMS Document 91 Filed 05/31/19 Page 3 of 7 PageID #: 7230


  Honorable Carol Bagley Amon
  May 31, 2019
  Page 3

         (4) The Complaint fails to allege facts plausibly showing critical elements of the
 underlying “material support” provision. Plaintiffs assert, as a predicate to civil liability, that
 Defendants violated the criminal material support statute, 18 U.S.C. § 2339B. This provision
 makes it unlawful to “knowingly provide[] material support or resources to a foreign terrorist
 organization [FTO], or attempt[] or conspire[] to do so….” However, none of the “intermediary”
 entities to which Defendants allegedly provided banking services was an FTO. And Plaintiffs do
 not (and cannot) allege facts plausibly showing that Defendants knew that, by providing routine
 banking services to such entities, Defendants were materially supporting an FTO or terrorism.

         (5) The Complaint fails to satisfy threshold requirements for the application of
 secondary liability under JASTA. JASTA—the sole vehicle for secondary liability under the
 ATA (see Linde, 882 F.3d at 319-320)—applies only where (1) the injury arises from an act of
 international terrorism that is “committed, planned, or authorized” by an FTO and (2) the
 defendant “knowingly provid[es] substantial assistance” to, “or conspires with,” the person that
 committed the attack. 18 U.S.C. § 2333(d)(2). Plaintiffs fall short on both prongs. First, Plaintiffs
 offer only conclusory allegations that Hezbollah committed, planned, or authorized the attacks at
 issue. Second, Plaintiffs fail to allege facts showing that Defendants provided any assistance “to”
 the individuals or groups that committed the attacks, as required by JASTA. Rather, Plaintiffs
 allege only that Defendants provided banking services “to” commercial entities that Plaintiffs
 claim were somehow affiliated with Hezbollah.

         (6) The Complaint fails to allege facts plausibly showing that Defendants provided
 “knowing, substantial assistance” to the principal actors. Plaintiffs’ aiding and abetting claim
 requires a showing that each Defendant was “aware that, by assisting the principal, it [was] itself
 assuming a role in terrorist activities.” Linde, 882 F.3d at 329. But the Complaint does not allege
 facts plausibly showing that Defendants actually assumed any such role, let alone that they were
 aware of doing so. Nor can Plaintiffs allege plausibly that Defendants’ arms-length commercial
 banking constituted “substantial assistance” to the perpetrators of the attacks. Halberstam v.
 Welch, 705 F.2d 472 (D.C. Cir. 1983). Routine banking services for commercial entities
 purported to be intermediaries for Hezbollah are insufficient.3

         Per Your Honor’s individual rules, the parties have met and conferred, and, subject to the
 Court’s guidance, propose the following briefing schedule for Defendants’ proposed motion to
 dismiss: Defendants’ motion: July 15; Plaintiffs’ opposition: August 19 and Defendants’ reply:
 September 20. Defendants anticipate submitting a single joint brief addressing issues common to
 all Defendants and Defendant-specific supplemental briefs, to the extent required, addressing
 additional claims against, or allegations unique to, certain Defendants. Defendants named in
 Counts 3 and 4 of the Complaint will today submit supplemental pre-motion conference letters.


 3
   In addition, because the U.S. was engaged in military combat operations against paramilitary forces operating in
 Iraq throughout the relevant time period, the claims in this case are statutorily barred under the “act of war”
 exclusion in 18 U.S.C. § 2336(a), as argued in Plaintiffs’ similar action against major pharmaceutical companies.
 See Atchley v. AstraZeneca UK Ltd., No. 17-cv-2136 (D.D.C.) (ECF 111-1).
Case 1:19-cv-00007-CBA-VMS Document 91 Filed 05/31/19 Page 4 of 7 PageID #: 7231


  Honorable Carol Bagley Amon
  May 31, 2019
  Page 4

                                     Respectfully submitted,



  Dated: May 31, 2019                    MAYER BROWN LLP



                                   By:   /s/ Mark G. Hanchet
                                         Mark G. Hanchet
                                         Robert W. Hamburg
                                         Mayer Brown LLP
                                         1221 Avenue of the Americas
                                         New York, NY 10020
                                         212-506-2500
                                         Email: mhanchet@mayerbrown.com
                                         Email: rhamburg@mayerbrown.com

                                         Attorneys for Defendant Banque Libano
                                         Française SAL


                                         MAYER BROWN LLP



                                   By:   /s/ Andrew J. Pincus
                                         Andrew J. Pincus
                                         Mayer Brown LLP
                                         1999 K Street, NW
                                         Washington, DC 20006
                                         202-263-3220
                                         Email: apincus@mayerbrown.com

                                         Christopher J. Houpt
                                         Mayer Brown LLP
                                         1221 Avenue of the Americas
                                         New York, NY 10020
                                         212-506-2500
                                         Email: choupt@mayerbrown.com

                                         Attorneys for Defendant Bank Audi SAL
Case 1:19-cv-00007-CBA-VMS Document 91 Filed 05/31/19 Page 5 of 7 PageID #: 7232


  Honorable Carol Bagley Amon
  May 31, 2019
  Page 5


                                         DLA PIPER LLP (US)



                                    By: /s/ Jonathan D. Siegfried
                                        Jonathan D. Siegfried
                                        Douglas W. Mateyaschuk II
                                        DLA Piper LLP (US)
                                        1251 Avenue of The Americas
                                        New York, NY 10020
                                        212-335-4925
                                        Email: jonathan.siegfried@dlapiper.com
                                        Email: douglas.mateyaschuk@dlapiper.com

                                         Attorneys for Defendants Byblos Bank SAL,
                                         Bank of Beirut and the Arab Countries SAL,
                                         and Lebanon and Gulf Bank SAL


                                         ASHCROFT LAW FIRM, LLC


                                    By: /s/ Michael J. Sullivan
                                        Michael J. Sullivan
                                        Brian J. Leske
                                        Ashcroft Law Firm, LLC
                                        200 State Street, 7th Floor
                                        Boston, MA 02109
                                        617-573-9400
                                        Email: msullivan@ashcroftlawfirm.com
                                        Email: bleske@ashcroftlawfirm.com


                                         Attorneys for Defendant Société Générale de
                                         Banque au Liban S.A.L.
Case 1:19-cv-00007-CBA-VMS Document 91 Filed 05/31/19 Page 6 of 7 PageID #: 7233


  Honorable Carol Bagley Amon
  May 31, 2019
  Page 6



                                         DECHERT LLP


                                   By:   /s/ Linda C. Goldstein
                                         Linda C. Goldstein
                                         Dechert LLP
                                         1095 Avenue Of The Americas
                                         Three Bryant Park
                                         New York, NY 10036
                                         212-698-3500
                                         Email: linda.goldstein@dechert.com

                                         Michael H. McGinley (pro hac vice)
                                         Dechert LLP
                                         Cira Centre
                                         2929 Arch Street
                                         Philadelphia, PA 19104
                                         215-994-4000
                                         Email: michael.mcginley@dechert.com

                                         Attorneys for Defendants BLOM Bank SAL
                                         and Fransabank SAL


                                         SQUIRE PATTON BOGGS (US) LLP


                                    By: /s/ Gassan Adnan Baloul
                                        Gassan Adnan Baloul
                                        Mitchell R. Berger
                                        Squire Patton Boggs (US) LLP
                                        2550 M Street, NW
                                        Washington, DC 20037
                                        202-457-6155
                                        Email: gassan.baloul@squirepb.com
                                        Email: mitchell.berger@squirepb.com

                                         Attorneys for Defendant MEAB s.a.l. (sued as
                                         Middle East Africa Bank SAL)
Case 1:19-cv-00007-CBA-VMS Document 91 Filed 05/31/19 Page 7 of 7 PageID #: 7234


  Honorable Carol Bagley Amon
  May 31, 2019
  Page 7

                                         SHEARMAN & STERLING LLP

                                   By:   /s/ Brian H. Polovoy
                                         Brian H. Polovoy
                                         Henry Weisburg
                                         Shearman & Sterling LLP
                                         599 Lexington Avenue
                                         New York, NY 10022
                                         212-848-4000
                                         Email: bpolovoy@shearman.com
                                         Email: hweisburg@shearman.com

                                         Attorneys for Defendant Bank of Beirut SAL



                                         WHITE & CASE LLP


                                   By:   /s/ Christopher M. Curran
                                         Christopher M. Curran
                                         Nicole Erb
                                         White & Case LLP
                                         701 Thirteenth Street NW
                                         Washington, DC 20005
                                         202-626-3600
                                         Email: ccurran@whitecase.com
                                         Email: nerb@whitecase.com

                                         Attorneys for Defendant Jammal Trust Bank
                                         SAL
